Citation Nr: 1436474	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision of the White River Junction, Vermont, Regional Office (RO).  The RO in Detroit, Michigan, maintains jurisdiction over this appeal.

In October 2010, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.

The Board remanded this matter in August 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Cervical degenerative arthritis with stenosis had its onset in service.


CONCLUSION OF LAW

Cervical degenerative arthritis with stenosis was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records (STRs) show that the Veteran was involved in a motor vehicle accident in service around August 1977.  In February 1978 service treatment records, the Veteran reported neck pain since the motor vehicle accident.  

In September 2013, the Veteran was afforded a VA examination.  The examiner provided a diagnosis of cervical degenerative arthritis with stenosis.  The examiner determined the cervical degenerative arthritis with stenosis was less likely than not incurred in or caused by the claimed in-service injury.  While the examiner acknowledged cervical strain in service, he opined that it was unlikely for cervical strain to cause stenosis and that his cervical condition is commonly seen in patients his age in the civilian population.

However, at the October 2010 Board hearing, the Veteran and the Veteran's mother testified that the Veteran has experienced neck pain since service.  See October 2010 hearing transcript, pp. 9-11.  The Board finds the Veteran's statement, and that of his mother, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. §3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While in this case the Veteran's STRs do not show the existence of arthritis of the cervical spine in service, the Veteran and his mother have competently and credibly reported a continuity of cervical spine pain since service.  Moreover, the Veteran has been diagnosed as having cervical degenerative arthritis with stenosis.  As such, the Board finds that service connection for cervical degenerative arthritis with stenosis is warranted. 


ORDER

Service connection for cervical degenerative arthritis with stenosis is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


